DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.
Claims 1, 2, 4-14, 17-24, 26-28, and 31-36 are pending of which claims 1, 14, 21, and 28 are independent and amended.
The IDS(s) submitted on 01/08/2021has been considered.
Allowable Subject Matter
Claims 1, 2, 4-14, 17-24, 26-28, 31-36 (renumbered 1-30) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 23 are allowed over the prior art(s)  of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
“…determining a first transmit power for a first communication based at least in part on one two or more transmit power control commands, of the plurality of transmit power control commands, relating to a same priority class as the first communication: and

determining a second transmit power for a second communication based at least in part on one or more transmit power control commands, of the plurality of transmit power control commands, relating to a same priority class as the second communication;…”
	Therefore, the above limitations in combination with the remaining limitation(s) of independent claims 1 and 21 are not taught nor suggested by the prior art(s) of record . 
	Dependent claims 2, 4-13 depend on claim 1 and are allowed for the same reason as the parent claim 1.
	Dependent claims 2, 4-13 depend on claim 1 and are allowed for the same reason as the parent claim 23 and 26-27 depend on claim 23 and are allowed for the same reason as the parent claim 23.
Independent claims 14 and 28 are allowed over the prior art(s)  of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
	“…determine a transmit power without including a transmit power command of the scheduling downlink control information based at least in part on determining to stop processing the communication and discard the scheduling downlink control information.”
	Therefore, the above limitations in combination with the remaining limitation(s) of independent claims 14 and 23 are not taught nor suggested by the prior art(s) of record.. 

	Dependent claims 31-36 depend on claim 28 and are allowed for the same reason as the parent claim 28.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046.  The examiner can normally be reached on Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HABTE MERED/Primary Examiner, Art Unit 2474